Citation Nr: 1623713	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  14-26 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder and anxiety disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to November 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a February 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking an increased evaluation for his service-connected posttraumatic stress disorder and anxiety disorder.  While further delay is regrettable, additional development is needed in this case. 

At his July 2015 video conference hearing before the Board, the Veteran testified that he has been receiving ongoing psychiatric treatment at the VA medical center in Minneapolis, Minnesota.  The most recent treatment records in the file are dated in August 2014.  Under these circumstances, the AOJ must attempt to obtain of the Veteran's updated treatment records.

Accordingly, the case is remanded for the following action:

1.  Request all updated VA treatment records relating to the Veteran since August 2014.  If the requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. 

2.  After completing the above, and any other development as may be indicated, the issue on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




